Citation Nr: 0419341	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  01-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Terry Halpern, Attorney


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty in the Army from September 
1967 to June 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) from a July 2000 RO decision that 
denied an application to reopen a claim for service 
connection for a back condition.  As discussed below, the 
Board is reopening the claim for service connection for a 
back disability based on new and material evidence.  The 
issue of service connection for a back disability is the 
subject of the REMAND portion below.


FINDINGS OF FACT

Service connection for a back disability was last denied in a 
final RO decision in December 1997.  Evidence received since 
that RO decision includes some evidence which is not 
cumulative or redundant, and which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for a back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from September 
1967 to June 1971.  His service from September 1968 through 
August 1969 in Vietnam during the Vietnam War included combat 
duty.  

The veteran's service medical records have been obtained.  In 
March 1968, he was seen for low back syndrome.  In November 
1968, he was treated for a back problem.  Physical 
examination revealed no abnormalities.  The impression was 
muscle spasm due to carrying a heavy rucksack in the field.  
No treatment was prescribed.  He was seen in July 1970 for 
back pain of one week's duration; the impression was low back 
strain.  An X-ray of the lumbosacral spine was negative.  On 
his separation physical examination in April 1971, his spine 
was reportedly normal.

In May 1981, the veteran sustained lower extremity injuries 
after being sideswiped by a train while sitting on railroad 
tracks.

Outpatient and inpatient medical records from 1996 to 1999 
from the West Haven, Connecticut VA medical center reflect 
treatment for primarily mental health issues, including 
substance abuse, alcohol dependence, psychiatric disorders, 
as well as various physical conditions.  

In September 1997, the veteran underwent a VA examination of 
his spine.  It was noted that he had been treated in 1981 at 
a VA facility in South Carolina, where he had been told that 
he had deteriorating disc syndrome that was likely secondary 
to military service.  The examiner stated that the overall 
impression prior to examining X-rays was a history of mild 
osteoarthritic changes and degenerative disc disease of the 
lumbar spine.  The examiner commented that the veteran had no 
particular back injury or back complaint at the time of 
discharge from service; therefore, it was difficult to 
necessarily connect the back problems, which seemed to occur 
with positions at work following military service, with his 
previous military involvement.  September 1997 VA X-rays 
revealed multi-level osteoarthritic changes, associated 
retrolisthesis, moderate posterior intervertebral disc space 
narrowing, and mild anterior compression deformity (probably 
chronic in nature), all involving the lumbosacral spine.  On 
reviewing the X-rays, the examiner reiterated in an addendum 
that there was no particular back injury or complaint in 
service and that the severe changes on X-rays may be related 
to trauma after service.  

In December 1997, the RO denied service connection for a 
lumbar back region condition.  At the time, service medical 
records were not available as the basic claims file had been 
misplaced at the time.  (Later, the claims file was 
recovered.)  The RO notified the veteran of this decision in 
January 1998, but he did not appeal.

Private medical records from the office of Leighmin J. Lu, 
M.D. show treatment for various conditions, including post-
traumatic stress disorder (PTSD) and low back pain, from 2001 
to 2003.  

In April 2001, on a VA application for a total disability 
rating based on individual unemployability (TDIU rating), the 
veteran indicated that his illnesses in the past 12 months 
had involved a nervous condition, his stomach, his hearing, 
and tinnitus. 

In July 2001, the veteran was seen at a VA facility for an 
unspecified backache.

An August 2001 private MRI report shows degenerative changes 
throughout the lumbar spine with small herniation at L4-L5 
and L5-S1 and spinal stenosis, L4-L5. 

In October 2001, it was noted that the medical history 
included a backache of L4-5 when sitting or standing for a 
long time that was a "direct result of carrying heavy 
ammunition."  

In February 2002, the veteran sought to reopen his claim for 
service connection for a low back disability (claimed as 
degenerative disc disease, L4-5).  He stated that he served 
as a radio operator during his service in Vietnam and that he 
had to carry heavy backpacks, including radio equipment and 
his own personal supply backpack.

A private vocational assessment from October 2002 mentioned 
various disorders, including chronic low back pain.  

In November 2002, the veteran reiterated that he had not 
received a copy of medical records from VA facilities in San 
Juan and on St. Thomas; he indicated that copies of records 
from those facilities that related to a back disability were 
needed so he could submit new and material evidence from a 
medical expert.  

In February 2003, the RO awarded the veteran a TDIU rating.

In March 2003, it was noted that the veteran had been having 
neck and back pain since a serious motor vehicle accident in 
2000.  

In March 2003, it was noted that a complete copy of the 
veteran's claims folder had been sent to him in September 
2002.  

II.  Analysis

Through discussions in correspondence, the RO decision, the 
statement of the case, and the supplemental statement of the 
case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim.  Pertinent identified 
medical records have been obtained.  The notice and duty to 
assist provisions of the law have been satisfied with regard 
to the specific issue on appeal.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A claim for service connection for back condition was denied 
by a prior, final RO decision in December 1997.  38 U.S.C.A. 
§ 7105.  Although the December 1997 RO decision is considered 
final, the claim may be reopened if new and material evidence 
has been submitted since then.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" 
was recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case, which was filed before August 29, 2001.  
See 38 C.F.R. § 3.156(a) (2003) (as amended by 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).]

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

At the time of the final RO decision in December 1997, a 
complete set of the veteran's service medical records were 
not in the claims folder; indeed, his original claims folder 
had been misplaced for much of that prior adjudication.  As a 
result, service medical records were not available to a VA 
examiner in connection with a September 1997 VA examination.  
That examination found that there was no relationship of the 
veteran's current back problems to service.  This conclusion 
was predicated at least in part on the lack of service 
medical records showing any reported back complaints during 
service.  The December 1997 RO decision specifically noted 
that the basic claims folder was not available and it 
described the absence of any in-service low back problems.

Since the final RO denial in December 1997, the evidence 
received includes a complete set of the veteran's service 
medical records, post-service medical records, and more 
statements by the veteran.  The now-complete set of service 
medical records show several instances of low back problems 
during service.  The service medical records, which were not 
fully associated with the claims folder at the time of the 
RO's December 1997 rating decision, are new and material; 
they are not cumulative or redundant, and they are so 
significant that they must be considered in order to fairly 
decide the merits of the case.

The Board finds that new and material evidence has been 
submitted since the December 1997 RO decision, and thus the 
claim for service connection for a back disability is 
reopened.  This does not mean that service connection is 
granted.  Rather, the reopened claim will have to be reviewed 
on a de novo basis, after the evidentiary development 
discussed in the below remand.


ORDER

The claim for service connection for a back disability is 
reopened, and to this extent the appeal of this issue is 
granted.


REMAND

As discussed above, the claim for service connection for a 
back disability has been reopened.  Additional evidentiary 
development on the reopened claim is required, as set forth 
below.  

The September 1997 VA examination mentions that the veteran 
may have been examined by a VA hospital in South Carolina in 
1981 and may have been given some information regarding the 
etiology of back problems.  The RO should obtain a copy of 
any such VA examination report.

The veteran also sustained injuries to the lower extremities 
when sideswiped by a train in 1981.  VA treatment records 
have been obtained, but the veteran was initially treated at 
a private medical facility (the Milford Hospital) for 
orthopedic injuries.  The RO should seek to obtain records of 
that hospital's treatment.

The RO should also request that the veteran identify any 
other medical treatment for a back disability, including 
reported back injuries sustained in a motor vehicle accident 
in 2000.  The Board notes that the veteran has remarked in 
various letters to the RO that he intends to submit evidence 
regarding the etiology of any current back disorder after 
being given an opportunity to review VA treatment records 
from San Juan, Puerto Rico and from St. Thomas, Virgin 
Islands.  The RO has in fact provided the veteran with a 
complete copy of his claims folder as of September 2002.  On 
remand, if the veteran has additional, relevant evidence to 
submit, he should do so.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991) (the duty to assist is not a one-way street, and a 
claimant must cooperate in developing the evidence). 

The veteran was examined by VA in September 1997.  At that 
time, the examiner did not have a complete set of the 
veteran's service medical records available for review.  
Since the September 1997 VA examination was predicated on an 
incomplete record, a new examination discussing the etiology 
of the veteran's current back symptoms and disorders with 
consideration of the full history of his back problems, 
including those reported in service, would be helpful 

Accordingly, this issue is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should ask the veteran to 
identify all sources (including names of 
VA facilities, names and addresses of 
non-VA medical providers, and dates of 
treatment) of post-service treatment for 
a back disability, including reported 
evaluation by VA at a facility in South 
Carolina in or around 1981, private 
hospitalization at the Milford Hospital 
for orthopedic injuries sustained in 
1981, treatment for back injuries in a 
motor vehicle accident in 2000, and 
relevant VA medical records from 2001 to 
the present.  After obtaining any 
necessary release forms from the 
veteran, the RO should obtain copies of 
the related medical records which are 
not already in the claims folder.

2.  Thereafter, the veteran should 
undergo a VA examination to determine 
the nature and etiology of any current 
back disability.  The claims folder must 
be provided to and reviewed by the 
doctor.  All current back disorders  
should be diagnosed.  Based on 
examination findings, review of 
historical records, and medical 
principles, the doctor should provide a 
medical opinion, with adequate 
rationale, as to date of onset and 
etiology of any currently diagnosed back 
disorders, including any relationship 
with his period of military service.

3.  The RO should then review, on a de 
novo basis, the reopened claim for 
service connection for a back 
disability.  If the claim is denied, the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case, and they should 
be given an opportunity to respond, 
before the case is returned to the 
Board.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



